Title: From George Washington to James Lovell, 6 June 1777
From: Washington, George
To: Lovell, James



Sir
Head Quarters Middle Brook 6th June 1777

I have your favr of the 30th May inclosing [a] List of the French Officers who came over in the Amphitrite, with the Ranks which they are to bear.
I have stated to Congress some difficulties that will arise upon granting them Rank from the Dates of their french Commissions. They will by these means supersede all our own Officers of equal Rank whose Commissions, upon the new establishmt of the Army are to bear date the 1st Jany 1777.
As I am convinced that Congress never meant to do this, I have taken the liberty to point out to them an expedient which I hope will satisfy all parties, and which I wish they may adopt. I am Sir with Respect Yr most obt Servt.
